We can perceive no plausible ground upon which the title of the plaintiff to this cotton machinery, under his mortgages, can be resisted. All of them are executed by the trustee under the will, for the time being, and some of them, both by the trustee, and Amasa W. Whipple, the cestui que trust. The legal title to the property is certainly vested, by these deeds, in the plaintiff; and we are in no condition, in this action of replevin, to decide upon the respective equities of those entitled under the trust. It passes our wisdom to see, how either Whipple, or the trustee under the will of Mrs. Whipple, can, in this action, resist the right of the plaintiff to the possession of personal property, the title to which, in mortgage, is vested in him under their own hands and seals. But, if we look beneath this, this machinery cannot be claimed to be an investment of the trust-property authorized by the will of Mrs. Whipple; for it is neither real estate, stocks, or securities, the kinds of property to which the will expressly limits investments of the trust-estate. The proceeds of the trust-property may, in equity, at a proper time, in a proper manner, and by proper parties, be followed into it, and, for aught that we can see, the trustees be made accountable to the cestuis who come after Amasa W. Whipple, for a misapplication of the trust funds; but how can the trustee and Whipple, who have joined in this misapplication, set up the breach of trust in acquiring this property, against the title to it which they had given, for value, to this, for aught that we know, innocent plaintiff? Indeed, to the extent of his beneficial interest in it, if it could be regarded as trust-property under his mother's will, the application of it by Amasa W. Whipple to the payment of his just debts is precisely the disposition of it which a court of equity would most approve, and most willingly aid to enforce. Tillinghast v. Bradford andanother, 5 R.I. Rep. 205. *Page 345 
Let judgment be entered, that at the date of the writ of replevin the title to the goods and chattels named therein was in the plaintiff, and for six cents damages, and costs.